     Case 5:18-cv-01913-SK Document 27 Filed 05/29/20 Page 1 of 1 Page ID #:1390



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
11   LEANN MARIE DIXON,              )                   CASE NO.: EDCV 18-01913-SK
                                     )
12                     Plaintiff,    )                   ORDER AWARDING
                                     )                   EAJA FEES
13               v.                  )
                                     )
14   ANDREW SAUL1, Commissioner of )
     Social Security Administration, )
15                                   )
                       Defendant.    )
16   ______________________________ )
17          Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND SIX
21   HUNDRED SIXTY-FOUR DOLLARS and 45/cents ($2,664.45), as authorized by
22   28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
23          DATED: May 29, 2020
24                                        ______________ ___________________
                                          HONORABLE STEVE KIM
25                                        UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Andrew Saul is now the Commissioner of the Social Security Administration. Pursuant
28   to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be substituted for
     Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs
     to be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
     Security Act, 42 U.S.C. § 405(g).

                                                    1
